DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 7/27/2022, in which claim 1 was amended, claims 2 – 3 was canceled, claims 6 – 15 was added, and claims 1 and 4 – 15 was presented for further examination.
3.	Claims 1 and 4 – 15 are now pending in the application.

Response to Arguments
4.	Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
5.	As per amended claim 1, applicant argues in substance in pages 10 – 18 that Soundararajan et al (US 2013/0132967 A1) and  Pomerantsev et al (US 7,958,511 B1) does not disclose the network storage system analyzing the request to determine whether the request includes a specification for a defined job; determining whether another job having a specified relationship to said defined job can be identified; when the request does not include a specification of the defined job and no other job having the specified relationship to said defined job is identified, loading the whole requested data from the networked storage in a response to said request for the one analytical node to use said whole requested data to perform the defined job, and when the request includes the specification of the defined job or when said other job having the defined relationship with the defined job is identified, using said specification or using said other job having the defined relationship with the defined job to identify in the networked storage a subset of the set of data for performing the defined job, said subset of the data being less than the set of data; after the identifying the subset of the set of data requested by the one remote analytical node, the network storage system adaptively fetching said subset of the data at the network storage system and transmitting the adaptively fetched subset of the data to the one analytical node; and loading the subset of the data to the analytical node in response to the request in an order based on the sequence in which the subset of the data are projected to be accessed in the defined job.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that  the combine teaching of Soundararajan et al (US 2013/0132967 A1) and  Pomerantsev et al (US 7,958,511 B1) fully disclosed the amended claim 1 including the features of the network storage system analyzing the request to determine whether the request includes a specification for a defined job; determining whether another job having a specified relationship to said defined job can be identified; when the request does not include a specification of the defined job and no other job having the specified relationship to said defined job is identified, loading the whole requested data from the networked storage in a response to said request for the one analytical node to use said whole requested data to perform the defined job, and when the request includes the specification of the defined job or when said other job having the defined relationship with the defined job is identified, using said specification or using said other job having the defined relationship with the defined job to identify in the networked storage a subset of the set of data for performing the defined job, said subset of the data being less than the set of data; after the identifying the subset of the set of data requested by the one remote analytical node, the network storage system adaptively fetching said subset of the data at the network storage system and transmitting the adaptively fetched subset of the data to the one analytical node; and loading the subset of the data to the analytical node in response to the request in an order based on the sequence in which the subset of the data are projected to be accessed in the defined job.
	Soundararajan discloses method for performing distributed data analytics job by collecting application specific information  in a processing node assigned to perform  a task necessary to identify data to perform a defined action (see para.[0008]). A request to perform a defined job is received. The job scheduler determines how the job should be broken down into individual parts and assigned to a specific processing nodes (see para.[0057]). The job scheduler analyzed the task, identify necessary metadata to assist in processing the job, determine the location of the requested information, and assign the processing node based on the location and other potential factors (see para.[0060]). Each of the processing node includes a driver, a cache coordinator etc. The driver includes application level drivers within the distributed processing environment. The driver monitor  and analyze request metadata to prefetch the requested data. The progress of  processing activities are monitored  in order to prefetch necessary data to perform the defined task (see para.[0052]).
	Pomerantsev discloses method for executing a new job. The system process the request to execute the new job and identify necessary metadata associated with the defined request. The system access a database comprises of previously executed similar job and identify resources used to execute the previous job and used the information to derive an estimate of resources required to execute the present job (col.1 lines 60 – 67 and col.2 lines 1 – 20). The job characteristics of the new job are used by search criteria to search database of previously executed job to find one or more previously executed job having similar  or identical job characteristics  as the new job (see col.5 lines 1 – 40).
	Soundararajan assign request to a specific processing node while Pomerantsev identify job having similar characteristics with current job and assign the job to same processing node.
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 6, and 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan et al (US 2013/0132967 A1), in view of Pomerantsev et al (US 7,958,511 B1), and further in view of Jacob et al (US 2014/0136555 A1).
As per claim 1, Soundararajan et al (US 2013/0132967 A1) discloses,
A method of adaptive data fetching from networked storage in a networked computing environment (para.[0008]; “requesting a data chunk of the necessary data from a storage server based on location information indicating one or more locations of the data chunk”).
the method comprising: receiving, at a network storage system in the network computing environment a request from an analytical node for a set of data for performing a defined job (para.[0008]; “data analytics job includes collecting application-specific information in a processing node assigned to perform a task to identify necessary data to perform the task”). 
loading the whole requested data from the networked storage in a response to said request for the one analytical node to use said whole requested data to perform the defined job (para.[0042]; “If the data chunk is not available in the memory caches of any of the processing nodes, it is copied from storage server”).  
and when the request includes the specification of the defined job or when said other job having the defined relationship with the defined job is identified, using said specification or using said other job having the defined relationship with the defined job to identify in the networked storage a subset of the set of data for performing the defined job (para.[0036]; “Data analytics processing node 110 collects application-specific information from the analytics framework, language internals, or operating system instrumentation to identify data necessary to perform the task”).
after the identifying the subset of the set of data requested by the one remote analytical node, the network storage system adaptively fetching said subset of the data at the network storage system and transmitting the adaptively fetched subset of the data to the one analytical node (para.[0052]; “driver may also be capable of monitoring or analyzing the program's characteristics to perform prefetching of data. Since many data analytics processes analyze data sequentially, data may be predictively prefetched by monitoring the progress of the processing activities. Prefetching further reduces latency by retrieving data from other memory caches of the storage server prior to a need for the data by the processing node”). 
and loading the subset of the data to the analytical node in response to the request in an order based on the sequence in which the subset of the data are projected to be accessed in the defined job (para.[0054]; “arrange the data sequentially within the associated memory cache in order to maximize efficiency when the data is accessed” and para.[0062]; “the data chunks will be sequentially processed in the following order: A1, A2, B2. … the data requests may be reordered by driver 616 based on determinations regarding when the data will be needed, as well as characteristics and responsiveness of the data source, to maximize the throughput of task X”).
	Soundararajan does not specifically disclose analyzing said request to determine whether said request includes a specification of the defined job; determining whether another job having a specified relationship to said defined job can be identified; 
when the request does not include a specification of the defined job and no other job having the specified relationship to said defined job is identified.
	     However, Pomerantsev et al (US 7,958,511 B1) in an analogous art discloses,
analyzing said request to determine whether said request includes a specification of the defined job (col.4 lines 36 – 41; “processes (block 208) the request to determine the job characteristics for the new job (some examples of job characteristics
will be provided in a later section). This may entail parsing the request and interpreting the items extracted from 40 the parsed request. It may also entail analyzing one or more
items referenced by the job request”). 
determining whether another job having a specified relationship to said defined job can be identified (col.5 lines 1 – 9; “Using the job characteristics of the new job as search criteria, the resource estimator 116 searches the jobs database 116 or causes the jobs database 116 to be searched (e.g. in the case of a relational database, the resource estimator 116 would submit one or more queries to a relational database
management system to cause the relational database management system to perform one or more searches) to find one or more previously executed jobs having similar or identical job characteristics as the new job”). 
when the request does not include a specification of the defined job and no other job having the specified relationship to said defined job is identified (col.5 lines 12 – 15; it may uncover one or more previously executed jobs having similar but not identical job characteristics. In the case where no previously executed job having
identical job characteristics is found”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate comparison of previous job characteristics to new job characteristics of the system of Pomerantsev into data analytics of the system of  Soundararajan to estimate resource requirement of the new job  to improve the speed of execution of the new job using the previous characteristics of the new job, thereby directing the new job to the efficient resources for executing it. 
	Neither Soundararajan nor Pomerantsev said subset of the data being less than the set of data.
	However, Jacob et al (US 2014/0136555 A1) in an analogous art discloses,
said subset of the data being less than the set of data (abstract; “runs the abstraction program on data fetched from a graph database to generate filtered data that is less than the fetched data. The filtered data is returned to the computational node” and para.[0049]; “the computational node 110 can merely receive the filtered data without a need to further extract additional data for the query request. Thus, the volume of the data from the graph analytics appliance 130 to the computational node 110 can be relatively small, and the data transfer can be performed in a short time period”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Jacob into the combine teaching of Soundararajan and Pomerantsev to reduce bandwidth or resources require to transfer large data set for improving the speed of processing the data.

As per claim 6, the rejection of claim 1 is incorporated and further Soundararajan et al (US 2013/0132967 A1) discloses,
wherein: the request is for one or more tables, each of the tables including a plurality of blocks of data; the identifying a subset of the set of data includes identifying selected blocks of the tables; and the loading includes loading the selected blocks of the tables in the response (para.[0062]; “data chunk B2 is needed at processing node 610 in order to perform task X. …… Therefore, data chunk B2 must be obtained or copied from storage server 650. Obtaining the copies of A2 and B2 is coordinated by driver 616 and the interface with storage server 6…….. that the data chunks will be sequentially processed in the following order: A1, A2, B2. Even though A2 will be needed before B2”).  

As per claim 8, the rejection of claim 1 is incorporated and further Soundararajan et al (US 2013/0132967 A1) discloses,
wherein the identifying a subset of the data includes: making a prediction of data needed for the defined job; and using said prediction to identify the subset of the set of data (para.[0052]; “data may be predictively prefetched by monitoring the progress of the processing activities. Prefetching further reduces latency by retrieving data from other memory caches of the storage server prior to a need for the data by the processing node”).

As per claim 9, the rejection of claim 1 is incorporated and further Soundararajan et al (US 2013/0132967 A1) discloses,
wherein: the defined job is performed by a set of compute nodes; the data blocks are stored in a set of storage nodes; and the loading includes loading only selected parts of the requested data to reduce an amount of data transferred between the storage modes and the compute nodes to perform the defined job (para.[0062]; “the data requests may be reordered by driver 616 based on determinations regarding when the data will be needed, as well as characteristics and responsiveness of the data source, to maximize the throughput of task X”).  

As per claim 10, the rejection of claim 1 is incorporated and further Soundararajan et al (US 2013/0132967 A1) discloses,
wherein: the networked computing environment is a cloud computing environment; and the defined job is an analytics job, the network storage system analyzing the request to determine whether the request includes an analytics specification for the defined job (para.[0065]; “determination may be made through use of metadata 644 and/or with the assistance of the other cache coordinators. Consequently, B1 is requested from storage server 650 using one or more of the methods”).  

As per claim 11, the rejection of claim 1 is incorporated and further Soundararajan et al (US 2013/0132967 A1) discloses,
wherein: the network storage system includes a storage cluster of servers and data storage devices (para.[0069]; “multiple storage servers, including multiple types of storage servers. The storage server may also be distributed across multiple storage server nodes”).
the request from the remote analytical node includes hints, based on an analysis by the remote analytical node, of earlier tasks run by the remote analytical node, about which data to send to the remote analytical node; and the storage cluster analyzes the request and the hints to determine the subset of data needed to respond to the request (para.[0057]; “job scheduler 642 determines how analytics job 670 should be broken apart into individual tasks and assigned to the processing nodes. The job may be broken down into tasks based on how the data files are divided into chunks and/or where copies of those chunks reside”).  

As per claim 12, the rejection of claim 1 is incorporated and further Soundararajan et al (US 2013/0132967 A1) discloses,
wherein the adaptively fetching said subset of the data at the network storage system includes fetching only the data necessary to respond to the request (para.[0052]; “data may be predictively prefetched by monitoring the progress of the processing activities. Prefetching further reduces latency by retrieving data from other memory caches of the storage server prior to a need for the data by the processing node”).

7.	Claims 4 – 5, 7, and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan et al (US 2013/0132967 A1), in view of Pomerantsev et al (US 7,958,511 B1), in view of Jacob et al (US 2014/0136555 A1), and further in view of Hackworth et al (US 2008/0174426 A1).
As per claim 4, the rejection of claim 1 is incorporated, Jacob et al (US 2014/0136555 A1) further disclose,
said subset of the data being less than the set of data (abstract; “runs the abstraction program on data fetched from a graph database to generate filtered data that is less than the fetched data. The filtered data is returned to the computational node” and para.[0049]; “the computational node 110 can merely receive the filtered data without a need to further extract additional data for the query request. Thus, the volume of the data from the graph analytics appliance 130 to the computational node 110 can be relatively small, and the data transfer can be performed in a short time period”).
	Soundararajan et al (US 2013/0132967 A1), Pomerantsev et al (US 7,958,511 B1), and Jacob et al (US 2014/0136555 A1) does not disclose maintaining a storage of data usage patterns and defined similarity detection metrics, and YOR920130631US1Page 26 of 28using said storage of data usage patterns and defined similarity detection metrics to identify in the network storage a subset of the set of data for performing the defined job, said subset of the data being less than the set of data.
	However, Hackworth et al (US 2008/0174426 A1) in an analogous art discloses,
further comprising: maintaining a storage of data usage patterns and defined similarity detection metrics (para.[0016]; “space usage information (also referred to as a "sample") is collected for the storage container (step 206). The new sample For the storage container is saved to a history table (step 208). In an exemplary embodiment, the history table is implemented by a relational database”).
and YOR920130631US1Page 26 of 28using said storage of data usage patterns and defined similarity detection metrics to identify in the network storage a subset of the set of data for performing the defined job(para.[0022]; “If the current usage change rate is within the normal range, then a "change normal" event is generated (step 220) and the method checks if it is time to poll the storage container”, para.[0032]; “the growth rate for the storage container is calculated based on the difference from the previously collected sample”, and para.[0038]; “The monitor process 410 stores the current usage data sample in the database 412 and retrieves historical samples from the database 412 to perform usage change rate calculations and comparisons").
  	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Hackworth into the combine teaching of Soundararajan, Pomerantsev et al (US 7,958,511 B1), and Jacob et al (US 2014/0136555 A1) to include wherein the identifying a subset of the data includes: maintaining a storage of data usage patterns and defined similarity detection metrics, using said storage of data usage patterns and defined similarity detection metrics to identify said subset of the data, and updating the storage of data usage patterns and defined similarity detection metrics at specified times. The modification would be obvious because one of ordinary skill in the art would be to monitor usage rate patterns in storage resources.
	
As per claim 5, the rejection of claim 4 is incorporated and further Hackworth et al (US 2008/0174426 A1) discloses,
further comprising: updating the storage of data usage patterns and defined similarity detection metrics at specified times (para.[0022]; “If the current usage change rate is within the normal range, then a "change normal" event is generated (step 220) and the method checks if it is time to poll the storage container” and para.[0038]; “The monitor process 410 stores the current usage data sample in the database 412 and retrieves historical samples from the database 412 to perform usage change rate calculations and comparisons").

As per claim 7, the rejection of claim 1 is incorporated, Soundararajan et al (US 2013/0132967 A1), Pomerantsev et al (US 7,958,511 B1), and Jacob et al (US 2014/0136555 A1) does not disclose wherein the identifying a subset of the set of data includes: analyzing patterns of past use of the data in the network storage; and using said analyzing to identify the subset of the set of data.
	However, Hackworth et al (US 2008/0174426 A1) in an analogous art discloses
wherein the identifying a subset of the set of data includes: analyzing patterns of past use of the data in the network storage; and using said analyzing to identify the subset of the set of data (para.[0013]; “determination is made whether the current usage data for the storage container is within a predetermined range based on historical usage data for the storage container (step 104). If the current usage data is within the predetermined range, then an "in range" event is generated” and para.[0038]; “retrieves historical samples from the database 412 to perform usage change rate calculations and comparisons").  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Hackworth into the combine teaching of Soundararajan, Pomerantsev et al (US 7,958,511 B1), and Jacob et al (US 2014/0136555 A1) to monitor usage rate patterns of resources in a storage system.
 
As per claim 13, the rejection of claim 1 is incorporated, Soundararajan et al (US 2013/0132967 A1), Pomerantsev et al (US 7,958,511 B1), and Jacob et al (US 2014/0136555 A1) does not disclose wherein: the defined job is an analytics job; and the method further comprises: storing a data usage pattern for the analytics job, and updating the stored data usage pattern for the analytics job by monitoring data access by the remote analytical node during running of the analytics job.
	However, Hackworth et al (US 2008/0174426 A1) in an analogous art discloses
wherein: the defined job is an analytics job; and the method further comprises: storing a data usage pattern for the analytics job, and updating the stored data usage pattern for the analytics job by monitoring data access by the remote analytical node during running of the analytics job (para.[0013]; “determination is made whether the current usage data for the storage container is within a predetermined range based on historical usage data for the storage container (step 104). If the current usage data is within the predetermined range, then an "in range" event is generated” and para.[0038]; “retrieves historical samples from the database 412 to perform usage change rate calculations and comparisons").  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Hackworth into the combine teaching of Soundararajan, Pomerantsev et al (US 7,958,511 B1), and Jacob et al (US 2014/0136555 A1) to monitor usage rate patterns of resources in a storage system.

As per claim 14, the rejection of claim 13 is incorporated and further Soundararajan et al (US 2013/0132967 A1) discloses,
wherein the identifying a subset of the set of data requested by the remote analytical node includes learning an empirical model to describe access patterns of the remote analytical node (para.[0059]; “metadata 644 indicates that none of the processing nodes currently contains all three data chunks, so a determination is made as to which processing nodes currently contain the largest number of the needed data chunks”).

As per claim 15, the rejection of claim 13 is incorporated and further Soundararajan et al (US 2013/0132967 A1) discloses,
wherein the identifying a subset of the set of data requested by the remote analytical node further includes capturing a correlation between the remote analytical node and data stored in the network storage (para.[0036]; “identify data necessary to perform the task (step 210). Data analytics processing node 110 requests a chunk of the necessary data from storage server 150 through network 190 based on location information indicating availability of the data chunk in storage server”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



11/15/2022